PER CURIAM.
Appellant, seeking post conviction relief under Criminal Procedure Rule No. 1, F.S. A. ch. 924 Appendix, failed to allege that he was insolvent and unable to employ counsel at the time he entered his plea. The motion therefore was legally insufficient. See Dias'v. State, Fla.App.1963, 158 So.2d 766; Savage v. State, Fla.App.1963, 156 So.2d 566; Auflick v. State, Fla.App.1963, 158 So.2d 767, habeas corpus denied, Fla.1964, 159 So.2d 646.
We affirm the order denying the relief sought without prejudice to appellant’s right to file a subsequent motion in the trial court in accordance with the principle announced in Turner v. State, Fla.App. 1964, 161 So.2d 11.
Affirmed.
SMITH, C. J., and SHANNON and WHITE, JJ., concur.